                   Case 21-10527-JTD           Doc 712        Filed 07/12/21         Page 1 of 6




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re                                                        Chapter 11

CARBONLITE HOLDINGS LLC, et al.,                             Case No. 21-10527 (JTD)

                                Debtors.1                    (Jointly Administered)


                                                             Re: Docket No. 611

         ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
      BDO USA, LLP AS TAX ACCOUNTANT TO THE DEBTORS PURSUANT TO
    SECTIONS 327(a), 328(a), AND 330 OF THE BANKRUPTCY CODE, BANKRUPTCY
          RULES 2014(a) AND 2016, AND LOCAL RULES 2014-1 AND 2016-2
                           EFFECTIVE AS OF JUNE 11, 2021

          Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), pursuant to sections

327(a), 328(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local

Rules 2014-1 and 2016-2, authorizing the Debtors to employ and retain BDO USA, LLP (“BDO”)

as tax accountant, on the terms set forth in the Services Agreement annexed to the Application;

and upon the White Declaration annexed to the Application; all as more fully set forth in the

Application; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and that this Court may enter a final order consistent


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Application.



DOCS_LA:338389.4 13044/001
                   Case 21-10527-JTD        Doc 712     Filed 07/12/21     Page 2 of 6




with Article III of the United States Constitution; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Application is in the best interests of

the Debtors’ estates, its creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Application and opportunity for a hearing on the Application were

appropriate and no other notice need be provided; and this Court having reviewed the Application;

and this Court having determined that the legal and factual bases set forth in the Application

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

          1.        The Application is APPROVED as set forth herein.

          2.        The Debtors are hereby authorized to retain BDO as tax accountant to the Debtors,

effective as of June 11, 2021, on the terms set forth in the Services Agreement, as modified by this

Order; provided that, notwithstanding anything in the Services Agreement to the contrary, BDO

shall only seek reimbursement of reasonable expenses that BDO actually incurs.

          3.        BDO shall file fee applications and be compensated in accordance with sections

330 and 331 of the Bankruptcy Code, applicable Bankruptcy Rules, the Local Rules, this Order

and any other applicable orders of this Court.

          4.        The Debtors shall be bound by the indemnification and other provisions of the

Services Agreement and will indemnify BDO pursuant to the Services Agreement, subject, during

the pendency of these chapter 11 cases, to the following:




                                                    2
DOCS_LA:338389.4 13044/001
                   Case 21-10527-JTD           Doc 712      Filed 07/12/21      Page 3 of 6




                    a.       BDO shall not be entitled to indemnification, contribution, or

                             reimbursement pursuant to the Services Agreement for services, unless such

                             services and the indemnification, contribution, or reimbursement therefor

                             are approved by the Court;

                    b.       The Debtors shall have no obligation to indemnify BDO, or provide

                             contribution or reimbursement to BDO, for any claim or expense that is

                             either: (i) judicially determined (the determination having become final) to

                             have arisen from BDO’s gross negligence, fraud, willful misconduct, breach

                             of fiduciary duty, if any, bad faith, or self-dealing; (ii) for a contractual

                             dispute in which the Debtors allege the breach of BDO’s contractual

                             obligations, unless the Court determines that indemnification, contribution,

                             or reimbursement would be permissible under applicable law; or (iii) settled

                             prior to a judicial determination as to the exclusions set forth in clauses (i)

                             and (ii) above, but determined by this Court, after notice and a hearing, to

                             be a claim or expense for which BDO should not receive indemnity,

                             contribution, or reimbursement under the terms of the Services Agreement

                             as modified by this Order; and

                    c.       If, before the earlier of (i) the entry of an order confirming a chapter 11 plan

                             in these cases (that order having become a final order no longer subject to

                             appeal) and (ii) the entry of an order closing these chapter 11 cases, BDO

                             believes that it is entitled to the payment of any amounts by the Debtors on

                             account of the Debtors’ indemnification obligations under the Services

                             Agreement, including, without limitation, the advancement of defense



                                                        3
DOCS_LA:338389.4 13044/001
                   Case 21-10527-JTD          Doc 712      Filed 07/12/21     Page 4 of 6




                             costs, BDO must file an application therefor in this Court, and the Debtors

                             may not pay any such amounts to BDO before the entry of an order by this

                             Court approving the payment. This subparagraph (c) is intended only to

                             specify the period of time under which the Court shall have jurisdiction over

                             any request for fees and expenses by BDO for indemnification,

                             contribution, or reimbursement, and not a provision limiting the duration of

                             the Debtors’ obligation to indemnify BDO. All parties in interest shall

                             retain the right to object to any demand by BDO for indemnification,

                             contribution, or reimbursement.

          5.        The terms of the Services Agreement shall be subject to the standard of review set

forth in section 330 of the Bankruptcy Code by all interested parties.

          6.        Prior to any increases in BDO’s rates, BDO shall provide notice of such increase to

the Debtors, the United States Trustee, and any official committee. The supplemental affidavit

shall explain the basis for the requested rate increases in accordance with Section 330(a)(3)(F) of

the Bankruptcy Code and state whether the Debtors have consented to the rate increase. The U.S.

Trustee retains all rights to object to any rate increase on all grounds including, but not limited to,

the reasonableness standard provided for in section 330 of the Bankruptcy Code and all rates and

rate increases, which are subject to review by the Court.

          7.        The “Dispute Resolution” procedures in paragraph 12 of the terms and conditions

annexed to the Terms and Conditions Letter shall not apply during the pendency of these chapter

11 cases; provided, however, that all disputes shall be governed by the laws of the State of New

York. Notwithstanding any provision in this Order to the contrary, the “Dispute Resolution”

procedures in paragraph 12 of the terms and conditions annexed to the Terms and Conditions Letter



                                                       4
DOCS_LA:338389.4 13044/001
                   Case 21-10527-JTD        Doc 712     Filed 07/12/21     Page 5 of 6




shall apply to any services provided to the Debtors by BDO outside of the chapter 11 cases,

including, in an abundance of caution, any services provided to the Debtors by BDO after the

effective date of any confirmed plan.

          8.        To the extent informed by the Debtors, BDO shall use its best efforts to avoid any

duplication of services provided by any of the Debtors’ other retained professionals in these

chapter 11 cases.

          9.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

shall be immediately effective and enforceable upon its entry.

          10.       To the extent the Debtors and BDO enter into any additional SOW(s), the Debtors

will file such SOW(s) with this Court and serve such SOW(s) upon: (a) the Office of the United

States Trustee for the District of Delaware; (b) counsel to the DIP Term Agent, DIP Term Lenders,

and Prepetition Term Secured Parties; (c) counsel to the DIP ABL Lender and Prepetition ABL

Secured Parties (d) counsel to the TX/PA DIP Agents and Prepetition Trustees; (e) counsel to the

Committee; and (f) any party that has requested notice pursuant to Bankruptcy Rule 2002. To the

extent any such parties object within 10 days of such new SOW(s) being served to the additional

services to be provided by BDO, the Debtors will promptly schedule a hearing before the Court.

All additional services will be subject to the provisions of this Order.

          11.       To the extent there is inconsistency between the terms of the Services Agreement,

the Application, and this Order, the terms of this Order shall govern.

          12.       Notice of the Application satisfies the requirements of Bankruptcy Rule 6004(a).

          13.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Application.




                                                    5
DOCS_LA:338389.4 13044/001
                   Case 21-10527-JTD         Doc 712      Filed 07/12/21     Page 6 of 6




          14.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.




          Dated: July 12th, 2021                              JOHN T. DORSEY
          Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



                                                      6
DOCS_LA:338389.4 13044/001
